STATE OF MICHIGAN

                           COURT OF APPEALS



                                                                   UNPUBLISHED
                                                                   August 23, 2016
In re DETTY/MEDRANO, Minors.

                                                                   No. 331131
                                                                   Isabella Circuit Court
                                                                   Family Division
                                                                   LC No. 15-000013-NA


Before: OWENS, P.J., and SAWYER and SHAPIRO, JJ.

PER CURIAM.

       Respondent appeals as of right from an order terminating her parental rights to her
children, JDM, JJD, and AFD, pursuant to MCL 712A.19b(3)(c)(i) (conditions that led to
adjudication continue to exist), MCL 712A.19b(3)(g) (failure to provide proper care or custody),
and MCL 712A.19b(3)(j) (reasonable likelihood of harm).1 We affirm.

                                           I. FACTS

       This case began after a domestic violence incident between respondent and AFD in
January 2015. Respondent claims that AFD “threaten[ed] to kill [her] and stab[bed] her in the
leg with a piece of glass.” Department of Health and Human Services (DHHS) child protective
services investigator Stephanie Smith explained that following the incident, AFD had “pretty
serious injuries” that included “bruising on the side of his face and all through his hairline,”
“bruises inside of his ears,” “bruising on his cheekbone underneath his left eye,” and possibly
“head trauma.” The DHHS petitioned for the children’s removal soon thereafter. The trial court
authorized the petition, found that reasonable efforts were made to prevent the children’s
removal, and placed them under DHHS supervision.

       On February 6, 2015, Patrick Ryan, Ph.D., conducted a psychological evaluation of
respondent, and diagnosed her as suffering from major depression, generalized anxiety disorder,
and “Cluster B personality disorder (aggressive and unpredictable).” Ryan reported that



1
  The trial court did not terminate respondent’s parental rights to her son, DAT, because it found
that termination was not in his best interests.



                                               -1-
respondent indicated she was taking a mood stabilizer, an antidepressant, and pain medication.
Ryan did not believe that respondent’s depression or anxiety disorder were being “fully or
adequately treated.” Ryan believed that respondent would “require significant intervention.”
Ryan explained that respondent needed to first “get[ her] psychiatric issues . . . controlled,” and
then to “relearn some of the skills that [she] may not have acquired [due to] her own difficulty in
childhood.” Ryan believed respondent could achieve both through “a combination of medication
and good counseling” that would have “an additive effect” and allow respondent to receive
“maximum benefit.”

        After respondent pleaded to jurisdiction, the DHHS developed a multi-objective parent-
agency treatment (PAT) plan. First, respondent was to “refrain from abusing drugs and alcohol.”
To achieve this goal, respondent was to “participate in random drug and alcohol screens” and
“participate in counseling at Addiction Solutions,” while “attend[ing all] . . . scheduled
appointment[s]” and “follow[ing] the recommendations of the staff.” Second, respondent was
required to “utilize healthy and appropriate patenting skills.” Respondent was to participate in
parenting classes at the Child and Family Enrichment Council (CAFÉ), “follow the
recommendations of the . . . instructors,” and “successfully complete [the] class” to achieve this
goal. Additionally, respondent was to “work with [an] AOI Parenting Coach,” “attend all
scheduled appointments,” and “follow the recommendations.” Third, respondent was to “know
how to appropriate[ly] handle her children’s needs.” To achieve this goal, respondent was to
participate in the CAFÉ parenting classes and work with the AOI Parenting Coach. Fourth,
respondent was to address her decreased ability to read and write by “inform[ing] her service
providers when she does not understand or comprehend something” and “request[ing]
documentation [be] read to her.” Fifth, respondent was to attain emotional stability. To achieve
this goal, respondent was to “participate in individual therapy,” “attend all scheduled
appointments,” and “follow the recommendations of the therapist.” Respondent had limited
success with achieving these objectives. Her compliance with the many services provided was
mixed, at best. The DHHS offered respondent additional services as the case progressed, but
again her compliance with the services provided, and the benefit she received, was mixed.

        The trial court held a three-day termination hearing beginning in December 2015. At the
hearing, Ryan and DHHS caseworker Vanessa Birch opined that, if she complied with services,
it would take respondent at least an additional year of services to have the children returned to
her care. Multiple service providers recommended that termination of respondent’s parental
rights with respect to the children was in each child’s best interests. The trial court concluded
that the statutory grounds to terminate respondent’s parental rights had been established and that
termination was in the best interests of each child.

                                         II. ANALYSIS

                                 A. REASONABLE EFFORTS

        On appeal, respondent argues that DHHS failed to provide reasonable efforts to reunify
her with her children. But parents must object to services offered “when the [trial] court adopts a
service plan.” In re Terry, 240 Mich App 14, 27; 610 NW2d 563 (2000). “[F]ailure to timely
raise the issue constitutes a waiver.” Id. at 26 n 5. Respondent did not object to the services


                                                -2-
offered when the trial court adopted the service plan. Instead, respondent “agree[d] with the
recommendations and services in place” and then simply requested additional time to comply.
Therefore, respondent waived the issue. Id.

        Even if respondent had not waived this issue, it lacks merit. Before a petitioner may seek
termination of parental rights, the petitioner generally must make reasonable efforts to reunite
parent and child. MCL 712A.19a(2); In re Moss, 301 Mich App 76, 90-91; 836 NW2d 182
(2013). Specifically, the petitioner must “make reasonable efforts to rectify the conditions that
caused the child’s removal by adopting a service plan.” In re Fried, 266 Mich App 535, 542;
702 NW2d 192 (2005), citing MCL 712A.18f(1), (2), and (4). But a petitioner’s responsibility to
provide services is matched by a respondent’s attendant responsibility to take advantage of and
benefit from services. In re Frey, 297 Mich App 242, 248; 824 NW2d 569 (2012). Respondent
did not do so. The DHHS made reasonable efforts to reunify respondent with her children by
putting in place services that were sufficiently tailored to address respondent’s needs. In re
Hicks/Brown, Minors, ___ Mich App ___; ___ NW2d ___ (2016) (Docket No. 328870); slip op
at 11, 15. The only failure evidenced in the record is respondent’s failure to take full advantage
of the services provided.

                                       B. BEST INTERESTS

        Respondent also argues that termination of her parental rights was not in her children’s
best interests. To terminate parental rights, the trial court must find by a preponderance of
evidence that termination is in a child’s best interests. MCL 712A.19b(5); In re Moss, 301 Mich
App at 89. The trial court must evaluate each child’s best interests individually. In re
Olive/Metts, 297 Mich App at 42. Factors include: a child’s bond to the parent; parenting
ability; a child’s need for permanency, stability, and finality; and a comparison between the
parent’s home and a child’s foster home. Id. at 41-42. “Other considerations include the length
of time [a] child was in care [and] the likelihood that ‘the child could be returned to her parents’
home within the foreseeable future, if at all.’ ” In re Payne/Pumphrey/Fortson, 311 Mich App
49, 64; 874 NW2d 205 (2015), quoting In re Frey, 297 Mich App at 248-249. Further, “[t]he
trial court may . . . consider a parent’s history of domestic violence, the parent’s compliance with
his or her case service plan, the parent’s visitation history with the child[ren], the children’s well-
being while in care, and the possibility of adoption.” In re White, 303 Mich App 701, 713-714;
846 NW2d 61 (2014).

         When the children’s erratic behavior while in respondent’s care is juxtaposed with the
improvements seen when they were not in her care, it is clear that the environment in which they
had been living was toxic to them. And respondent demonstrated an inability to confront and
successfully address the issues with her lifestyle and personal makeup that fostered that poor
environment. Her repeated failures to attend to counseling, to provide consistent and clean drug
tests, and to make strides toward creating a financially stable home for the children show that she
is either unwilling to put the needs of the children above her own immediate wants and desires,




                                                 -3-
or she is unable to make the changes necessary to ensure that they will be properly cared for if
under her charge. In either event, termination was in the bests interests of each child.2

       Affirmed.



                                                            /s/ Donald S. Owens
                                                            /s/ David H. Sawyer
                                                            /s/ Douglas B. Shapiro




2
   Respondent makes oblique references in her brief on appeal to the court’s findings on the
statutory grounds. Because the question is not directly posed, or supported, we will not entertain
it.



                                               -4-